Case: 14-14379   Date Filed: 07/28/2015   Page: 1 of 6


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14379
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:94-cr-00169-KMM-2



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

MARK LODIGENSKY,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 28, 2015)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-14379     Date Filed: 07/28/2015    Page: 2 of 6


      Mark Lodigensky appeals the sentence a district court imposed when he

violated the conditions of his supervised release. For the reasons set forth below,

we affirm.

      Mr. Lodigensky completed a term of incarceration in February 2012 and

began a three year term of supervised release. As relevant here, under the terms of

his supervised release Mr. Lodigensky was prohibited from committing any

federal, state, or local crime. In June 2013, the probation office petitioned the

district court for revocation of Mr. Lodigensky’s supervised release, alleging that

he had committed a string of burglaries beginning in late 2012. The district court

conducted an evidentiary hearing and adjudged Mr. Lodigensky guilty of all

alleged violations, a determination he does not challenge here.

      The parole office’s probation revocation report noted that the nine violations

yielded an advisory guideline range of 33 to 41 months’ imprisonment, but that the

nature of the convictions for which he originally served time dictated that the

maximum term of imprisonment that could be imposed upon revocation of

supervised release was two years. The district court accordingly sentenced Mr.

Lodigensky to a two year term of imprisonment, which he does not challenge, to

be followed by a one-year term of supervised release, which he now challenges on

appeal.




                                          2
                Case: 14-14379        Date Filed: 07/28/2015       Page: 3 of 6


       We review the reasonableness of a sentence, including one imposed upon

the revocation of supervised release, for an abuse of discretion. United States v.

Irey, 612 F.3d 1160, 1188-89 (11th Cir. 2010) (en banc); United States v.

Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). We “must first ensure that the

district court committed no significant procedural error,” including by “failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence—including an explanation for any deviation from the Guidelines

range.”1 Gall v. United States, 552 U.S. 38, 51 (2007).

       Mr. Lodigensky contends that his one year term of supervised release is

procedurally unreasonable because the district court provided no explanation

regarding why further supervised release was necessary. 2 We disagree. The


       1
           The factors delineated in 18 U.S.C. § 3553(a) include the nature and circumstances of
the offense and history and characteristics of the defendant; the need for the sentence imposed to
afford adequate deterrence to criminal conduct, to protect the public from further crimes by the
defendant, and to provide the defendant with needed educational or vocational training; and the
kinds of sentences available and established sentencing ranges. See 18 U.S.C. § 3553(a)(1)-(5).
         2
           Mr. Lodigensky also devotes considerable space in his brief to a discussion of why the
district court is not permitted to impose any additional term of imprisonment should he violate
his new one year term of supervised release. But he concedes that the district court had authority
to impose the term of supervised release. Instead, he seems to suggest that, because the district
court cannot impose further incarceration should he violate the terms of his supervised release
yet again, the court was unreasonable to impose a term of supervised release at all. However,
nothing would prevent the district court from imposing additional terms of supervised release if
Mr. Lodigensky violates the current terms the court has delineated. Thus, the supervised release
term is not without purpose and, as explained above, was based on the district court’s reasoned
judgment.
                                                3
               Case: 14-14379     Date Filed: 07/28/2015   Page: 4 of 6


district court spoke extensively with Mr. Lodigensky and counsel for the

government about Mr. Lodigensky’s offense history and characteristics and the

need to deter future criminal activity, as well as about the court’s previous attempts

to provide rehabilitation opportunities for Mr. Lodigensky, before stating that it

had “considered the statements of all parties and the information in the [parole]

violation report.” Doc. 229 at 15; see 18 U.S.C. § 3553(a)(1)-(2). The court then

“determined that a sentence within the guideline range is appropriate.” Id. at 15-

16. Because the record reflects that the district court considered the arguments on

both sides and exercised reasoned judgment in arriving at an appropriate sentence,

we cannot say the court abused its discretion. See United States v. Livesay, 525
F.3d 1081, 1090 (11th Cir. 2008) (noting the district court must “set forth enough

to satisfy the appellate court that [it] has considered the parties’ arguments and has

a reasoned basis for exercising [its] legal decisionmaking authority” but “is not

required to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors”).

      We next consider the substantive reasonableness of Mr. Lodigensky’s

sentence, taking into account the totality of the circumstances. Gall, 552 U.S. at

51. The weight to be accorded any given sentencing factor generally is

committed to the sound discretion of the district court. United States v. Dougherty,

754 F.3d 1353, 1361-62 (11th Cir. 2014). A district court abuses its discretion in


                                           4
               Case: 14-14379     Date Filed: 07/28/2015    Page: 5 of 6


sentencing a defendant by failing to afford consideration to relevant sentencing

factors that were due significant weight, giving significant weight to an improper

or irrelevant factor, or by committing a clear error of judgment in considering the

proper factors. Irey, 612 F.3d at 1189.

      Mr. Lodigensky argues that all that is necessary to make it less likely that he

will recidivate is the two year term of imprisonment the district court imposed, so

the additional term of supervised release necessarily is “greater than necessary” to

achieve the deterrence the court seeks. See 18 U.S.C. § 3553(a) (proving that a

sentence should be no greater than necessary to achieve the goals of sentencing,

including deterrence of future criminal conduct). We disagree. The Supreme

Court has emphasized that “forbidding the reimposition of supervised release after

revocation and imprisonment would be fundamentally contrary to” Congress’s

intent to give district courts broad discretion to allocate supervision “to those

releasees who needed it most.” Johnson v. United States, 529 U.S. 694, 709

(2000). This is because “if any prisoner might profit from the decompression stage

of supervised release, no prisoner needs it more than one who has already tried

liberty and failed.” Id. The district court considered Mr. Lodigensky to be one of

those prisoners who needed a decompression most considering that he previously

committed nine violations of his term of supervised release. We see no abuse of

discretion in imposing an additional one year term.


                                           5
     Case: 14-14379   Date Filed: 07/28/2015   Page: 6 of 6


AFFIRMED.




                              6